DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 30 December 2021 and the supplemental amendment filed 20 January 2022.  Per the 20 January 2022 amendment, claims 16-27 are pending.  For purposes of clarity, this Office action will refer to the 20 January 2022 amendment, as it is the most recent filing.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 20 January 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the remaining pending claims are directed towards an invention not previously elected. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The amendment filed on 20 January 2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to the execution of a multi-touch gesture followed by a drag movement, performed entirely in one window or with concurrent inputs on two application windows, classified in G06F 3/0488.
II. Claims 16-27, drawn to the execution of a multi-touch gesture performed with concurrent inputs on two application windows, requiring the presence of a virtual keypad, classified in G06F 3/04886.
Previous claims 1-15 (Group I), elected by original presentation, were directed towards the concurrent display of two application windows, a user performing a multi-touch input consisting of first and second touch input, and outputting a first event if the multi-touch input is performed with both touches performed in the first window followed by a first or second drag movement, outputting a second or third event if the first input is performed in the first window and the second input in the second window followed by the first or second drag movement (as in independent claim 1). 
New claims 16-27 (Group II) are directed towards the concurrent display of first and second application windows, a first user input with respect to a text input field of the first application, a second user input with respect to a first photographic image of the second application, the first and second inputs performed substantially simultaneously, and the replacement of the first photographic image on the screen of the second application with a second photographic image while a virtual keypad is displayed on a part of the execution screen of the first application (as in independent claim 16).
The inventions of Groups I and II are directed to the field of multi-touch gesture execution. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not obvious variants.  The invention of Group I performs an output resulting from the determination of simultaneous inputs either in a first window or split between the first and second windows, followed by a drag gesture.  The invention of Group II requires only simultaneous input only in the first and second application windows, do not require a drag gesture, require the presence of a virtual keyboard in the first application window to effect replacement of a photographic image in the second window.  While both Groups are commonly directed towards the execution of multi-touch gestures, the specific execution of the gestures are functionally distinct.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145